                           United States Bankruptcy Court
                            Western District of Louisiana
                                 Alexandria Division


In Re:                                   *         Bankruptcy No. 18-80172
                                         *
Eula B. Brown                            *
      Debtor                             *          Chapter 13

                         Response of United States of America
             to Objection to Claim of Army & Air Force Exchange Services

         The United States of America ("United States") for the Army & Air Force

Exchange Services (AAFES), respectfully responds to the objection to the claim of

the AAFES filed in the captioned and numbered case on behalf of Eula B. Brown

(“Debtor”) as follows:

                                          1.

         AAFES maintains that it has a secured claim of $637.96 on the basis of the

purchase money security interest under the Uniform Commercial Code which it

retains on purchases for household goods made with the Military Star, Exchange

Credit Program card. (See Proof of Claim, 6-2, page 27, para. 28.)




                                          1



  18-80172 - #52 File 04/18/19 Enter 04/18/19 14:43:13 Main Document Pg 1 of 4
                                          2.

      Rule 3001(f) of the Federal Rules of Bankruptcy Procedure reads, “A proof of

claim executed and filed in accordance with these rules shall constitute prima facie

evidence of the validity and amount of the claim.” Debtor has failed to rebut that

presumption.

                                          3.

      Rule 3001(d) of the Federal Rules of Bankruptcy Procedure states, “If a

security interest in property of the debtor is claimed, the proof of claim shall be

accompanied by evidence that the security interest has been perfected.” In the case,

at bar, the submission of the agreement which the Debtor signed is the evidence

that the security interest has been perfected.

                                          4.

      La.R.S. § 9-309(1) provides that a purchase-money security interest in

consumer goods is perfected upon attachment. La. R. S. § 9-102(23) defines

“consumer goods” as “goods that are used or bought for use primarily for personal,

family or household purposes.”

                                          5.

      Pursuant to La.R.S. § 9-203, “A security interest attaches to collateral when

it becomes enforceable against the debtor with respect to the collateral, unless an

agreement expressly postpones the time of attachment.”




                                          2



  18-80172 - #52 File 04/18/19 Enter 04/18/19 14:43:13 Main Document Pg 2 of 4
                                                 6.

       The credit card application signed by Debtor establishes the intent to enter

into a security agreement.          In re Martinez, 179 B.R. 90, 94 (N.D. Ill. Oct. 31,

1994)(providing that language in credit card application signed by Debtor notified

Debtor that he was granting credit card issuer “a security interest in merchandise

that he purchased using [that] credit card.”)

                                                 7.

       La.R.S. § 9-310(b)(2) states, “The filing of a financing statement 1 is not

necessary to perfect a security interest…that is perfected under Section 9-309 when

it attaches.” Therefore, there was no requirement that AAFES file a financing

statement for the purchase money security interest to be perfected.

                                                  8.

       In the case bar, the household items subject to the purchase money security

interest totaled $637.96. The proof of claim is correct.




1“Financing statement” is defined as “a record or records composed of an initial financing statement
and any filed record relating to the initial financing statement.” La.R.S. § 9-101(39).

                                                  3



  18-80172 - #52 File 04/18/19 Enter 04/18/19 14:43:13 Main Document Pg 3 of 4
Wherefore, the United States prays that:

      1. The objection to the claim of the AAFES be overruled;

      2. For such other general and equitable relief to which it may be entitled.

                                      Respectfully submitted,

                                      David C. Joseph
                                      United States Attorney

                                      By: /s/Cristina Walker 08497
                                      Assistant United States Attorney
                                      Western District of Louisiana
                                      300 Fannin Street, Suite 3201
                                      Shreveport, LA 71101-3068
                                      (318) 676-3634; Fax (318) 676-3642


                               Certificate of Service

      I certify that in addition to the electronic service to klannatty@klanatty.com

of the foregoing Response of United States of America to Objection to Claim of Army

& Air Force Exchange Services by the Bankruptcy Noticing Center, a copy of said

response April 18, 2019, to:

Eula B. Brown
2377 Bonner Street
Hornbeck, LA 71439

                                      By: /s/ Jennifer Washington
                                      United States Attorney’s Office
                                      Western District of Louisiana
                                      300 Fannin Street, Suite 3201
                                      Shreveport, LA 71101-3068




                                           4



  18-80172 - #52 File 04/18/19 Enter 04/18/19 14:43:13 Main Document Pg 4 of 4
